Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 3/3/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: supersonic chiller in claims 1-20 understood to be a supersonic swirling separator or equivalent (such as a cyclonic separator)
pressure reducing device in claim 3, understood to be a valve,
collection device in claim 4 understood to be an ejector,
cooling device in claims 6-7 understood to be an expander,

dehydration unit in claims 10-11, 19-20, understood to be a dehydration, desiccation or PSA device,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Compression unit in claim 1 is not interpreted under 35 USC 112(f) as it is understood to be an interchangeable way of referring to a compressor and thus is considered to have structure.

Neither purification unit or cryogenic distillation unit as recited in the claims are interpreted under 35 USC 112(f) as they are understood to just be a system for purification and a system for cryogenic distillation.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 12, 14-15, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Aken et al (US PG Pub 20160069609), hereinafter referred to as Van and further in view of Betting et al. (US PG Pub 20040262218), hereinafter referred to as Betting and further in view of Tanguay et al. (US Patent No. 5329774), hereinafter referred to as Tanguay and Janeke (US PG Pub 20170284736), hereinafter referred to as Janeke and Agarwal et al. (US PG Pub 20150300731), hereinafter referred to as Agarwal.


With respect to claim 1, Van teaches a system (Figure 1) 
a heat exchanger for cooling a feed natural gas stream to obtain a cooled natural gas stream (heat exchanger 3 cools a contaminated hydrocarbon containing stream 30 paragraphs 37-38 which is a natural gas stream, paragraph 1),
a first chiller for chilling the cooled natural gas stream to produce liquefied natural gas and output at least a portion of chilled gaseous natural gas to the heat exchanger to be heated to obtain a heated natural gas stream (expander 4 partially liquefied the stream from 3 to form 70 which produces a gaseous stream 80 and a liquid stream 90, paragraph 39, which stream 80 is heated in the heat exchanger, paragraph 44), a compression unit for compressing the heated natural gas stream and providing a compressed natural gas stream, to the heat exchanger to be cooled together with the feed natural gas 

Van does not teach the first chiller is a first supersonic chiller, comprising a first outlet for outputting a first portion of the chilled gaseous natural gas and a second outlet for outputting a mixture stream comprising the liquefied natural gas and a second portion of the chilled gaseous natural gas.

Betting teaches that a cyclonic fluid separator (abstract) which allows fluid to reach a supersonic velocity (paragraph 13) can be used to both expand and cool a fluid and provide separation with an outlet for producing a stream depleted in condensable and an outlet for a stream enriched in condensables (abstract).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used a cyclonic separator which operates with fluid at a supersonic speed as the expander (4) of Van based on the teaching of Betting which would allow pre-separation of the natural gas stream by having an outlet for producing a stream depleted in condensable and an outlet for a stream enriched in condensables prior to the separator (5) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the cyclonic separator would allow for a reduction for example in the size of the separator of Betting because some of the separation would take place in the expander (cyclonic separator is both a separator and expander) so that only the remaining non-condensed fluid would need to be separated.  As it is desired in Van that the non-condensed fluid is recycled, they would be understood in this configuration to be combined and used for cooling the heat exchanger (3) as that full amount of fluid would still be required for cooling the heat exchanger.  Thus based on the modification the a cyclonic (supersonic) chiller would be utilized in Van in place of the 

Van does not teach removing a natural gas liquid and water vapor from the feed natural gas stream.

Tanguay teaches that the first step in removal in a natural gas separation system can be to use a single separator (5) to remove liquid hydrocarbons and water (Column 3, lines 23-28).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kikkawa to have provide a separator downstream of the heat exchanger (3) of Van so as to remove heavier hydrocarbons including C5+ hydrocarbons as a liquid (and thus as natural gas liquids) since it has been shown that combining prior art elements to yield predictable results is obvious whereby removing the C5+ hydrocarbons would prevent them from causing freezing issues downstream as well as provide a cleaner final natural gas product.

Van does not teach removal of water and natural gas liquids is achieved by a second supersonic chiller.

Betting teaches that a cyclonic fluid separator (abstract) which allows fluid to reach a supersonic velocity (paragraph 13) can be used to both expand and cool a fluid and provide separation with an outlet for producing a stream depleted in condensable and an outlet for a stream enriched in condensables (abstract).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed instead of the separator in Van as modified by Kikkawa to have based on the teaching 

Van as modified does not teach wherein the first supersonic chiller and the second supersonic chiller have different Mach numbers, the second supersonic chiller having a Mach number lower than a Mach number of the first supersonic chiller.

Janeke teaches that different Mach numbers can be used for supersonic expansion nozzles (2/3/4/5/10) or (5/6/7/8/9/10) (paragraphs 29 and 31).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Janeke had the first and second supersonic chillers had different Mach numbers with the second supersonic chiller having a lower Mach number since it has been shown that choosing from a finite number of predictable results is obvious whereby as variable Mach numbers are known there are only three possible options, the two Mach numbers can be the same, the first can be higher or the second can be higher and as such it would have been obvious when having two supersonic chillers for the second to have been lower.

Van does not teach a purification unit to remove acid gases and heavy hydrocarbons from a feed natural gas stream.

Agarwal teaches that natural gas streams can contain Hydrogen Sulfide and heavy hydrocarbons such as pentanes and that they can be removed by steps known in the prior art to achieve a desired composition so that undesired components are removed (paragraphs 84-85).






With respect to claim 3, Van as modified teaches wherein the at least one separation vessel comprises a first separation vessel for separating third portion of the chilled gaseous natural gas from the mixture stream and outputting the liquefied natural gas (separator 5 produces the another portion of gaseous natural gas at 80 and a liquefied natural gas at 90, paragraph 39) the system comprises a first pressure reducing device in communication with the first separation vessel for reducing a pressure of the liquefied natural gas from the first separation vessel and outputting a gas-liquid mixture including liquefied natural gas and low pressure gaseous natural gas (90 is expanded in 6 to obtain a multiphase stream 100, paragraph 39) , and the system comprises a second separation vessel for separating the low pressure gaseous natural gas from the gas-liquid mixture from the first pressure reducing device (the multiphase stream is further separator in 7 into a gaseous stream 110 and a slurry stream 120).

With respect to claim 4, Van as modified teaches comprising a collection device for receiving the first portion of the chilled natural gas,  the second portion of the chilled gaseous natural gas and the low pressure gaseous natural gas, and outputting a recycled stream of the first portion, the second portion and the low pressure gaseous natural gas at same pressure to the heat exchanger (stream 210 which is the downstream form in part of stream 110 and stream 270 are combined by the unlabeled component to form stream 215 to form a combined stream, paragraph 47, whereas modified the stream 270 would include both the first chilled gaseous natural gas as it would also be recycled and combined after the 
Van does not teach that the collection device is an ejector.  Examiner takes official notice that it is old and well known to use an ejector to combine two fluids and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed for the unlabeled collection device of Van to have been an ejector as it is a known method that is suitable for mixing two fluids.  Applicant has not timely traversed this official notice and as such it is considered admitted prior art.

With respect to claim 12, Van teaches a method (Figure 1), comprising: 
cooling a feed natural gas stream to obtain a cooled natural gas stream (heat exchanger 3 cools a contaminated hydrocarbon containing stream 30 paragraphs 37-38 which is a natural gas stream, paragraph 1), producing, via a first chiller, liquefied natural gas using the cooled natural gas stream and outputting the liquefied natural gas and chilled gaseous natural gas from the first chiller (expander 4 partially liquefied the stream from 3 to form 70 which produces a gaseous stream 80 and a liquid stream 90, paragraph 39, which);
heating at least a portion of the chilled gaseous natural gas (stream 80 is heated in the heat exchanger, paragraph 44);
compressing the heated natural gas stream to obtain a compressed natural gas stream (heated gaseous stream 270 is compressed at 13, paragraph 45); and cooling the compressed natural gas stream together with the feed natural gas stream by heat exchanging with the at least a portion of the chilled gaseous natural gas (the stream from 13 is ultimately combined as stream 230 with the feed natural gas 20 before both are passed to 3, paragraph 45), separating at least a portion of the chilled gaseous natural gas mixture stream, wherein the separating step comprises separating a third portion of the chilled gaseous natural gas from a mixture stream (separator 5 which produces a gaseous stream 80 and a liquid stream 90).

Van does not teach the first chiller is a first supersonic chiller, wherein outputting the liquefied natural gas comprises outputting the liquefied natural gas and the chilled gaseous natural gas comprises 

Betting teaches that a cyclonic fluid separator (abstract) which allows fluid to reach a supersonic velocity (paragraph 13) can be used to both expand and cool a fluid and provide separation with an outlet for producing a stream depleted in condensable and an outlet for a stream enriched in condensables (abstract).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used a cyclonic separator which operates with fluid at a supersonic speed as the expander (4) of Van based on the teaching of Betting which would allow pre-separation of the natural gas stream by having an outlet for producing a stream depleted in condensable and an outlet for a stream enriched in condensables prior to the separator (5) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the cyclonic separator would allow for a reduction for example in the size of the separator of Betting because some of the separation would take place in the expander (cyclonic separator is both a separator and expander) so that only the remaining non-condensed fluid would need to be separated.  As it is desired in Van that the non-condensed fluid is recycled, they would be understood in this configuration to be combined and used for cooling the heat exchanger (3) as that full amount of fluid would still be required for cooling the heat exchanger.  Thus based on the modification the a cyclonic (supersonic) chiller would be utilized in Van in place of the expander (4) which would produce a first chilled natural gas stream from one outlet and a mixture of gaseous natural gas and LNG (effectively stream 70 from Table 1 of Van with a reduced gaseous amount) and then the separator (5) of Van would further separate that stream into the LNG stream (90) and the third portion chilled gaseous natural gas stream (80) operated as in Van.

Van does not teach removing a natural gas liquid and water vapor from the feed natural gas stream.

Tanguay teaches that the first step in removal in a natural gas separation system can be to use a single separator (5) to remove liquid hydrocarbons and water (Column 3, lines 23-28).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kikkawa to have provide a separator downstream of the heat exchanger (3) of Van so as to remove heavier hydrocarbons including C5+ hydrocarbons as a liquid (and thus as natural gas liquids) since it has been shown that combining prior art elements to yield predictable results is obvious whereby removing the C5+ hydrocarbons would prevent them from causing freezing issues downstream as well as provide a cleaner final natural gas product.

Van does not teach removal of water and natural gas liquids is achieved by a second supersonic chiller.

Betting teaches that a cyclonic fluid separator (abstract) which allows fluid to reach a supersonic velocity (paragraph 13) can be used to both expand and cool a fluid and provide separation with an outlet for producing a stream depleted in condensable and an outlet for a stream enriched in condensables (abstract).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed instead of the separator in Van as modified by Kikkawa to have based on the teaching of Betting to have used a cyclic fluid separator with supersonic fluids since it has been shown that a substitution of one known element (a distillation unit) for another (a cyclonic separator) to yield predictable results is obvious, as they are both known ways of providing separation of non-desired components in fluid that are condensed, one having ordinary skill in the art would consider it obvious to choose between them.



Janeke teaches that different Mach numbers can be used for supersonic expansion nozzles (2/3/4/5/10) or (5/6/7/8/9/10) (paragraphs 29 and 31).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Janeke had the first and second supersonic chillers had different Mach numbers with the second supersonic chiller having a lower Mach number since it has been shown that choosing from a finite number of predictable results is obvious whereby as variable Mach numbers are known there are only three possible options, the two Mach numbers can be the same, the first can be higher or the second can be higher and as such it would have been obvious when having two supersonic chillers for the second to have been lower.

Van does not teach removing acid gases and heavy hydrocarbons from a feed natural gas stream.

Agarwal teaches that natural gas streams can contain Hydrogen Sulfide and heavy hydrocarbons such as pentanes and that they can be removed by steps known in the prior art to achieve a desired composition so that undesired components are removed (paragraphs 84-85).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Agarwal to have provide a purification unit to remove hydrogen sulfide and heavy hydrocarbons that would be in the feed stream of Van since it has been shown that combining prior art elements to yield predictable results is obvious whereby to achieve a desired stream composition a purification unit to remove non-desired components such as hydrogen sulfide (a acid gas) and heavy hydrocarbons are removed from the feed gas stream.


With respect to claim 13, Van as modified teaches wherein outputting the liquefied natural gas and the chilled gaseous natural gas comprises outputting a first portion of the chilled gaseous natural gas and outputting a mixture stream comprising the liquefied natural gas and another portion of the chilled gaseous natural gas (the stream of depleted non-condensables would be the chilled gaseous natural gas stream and the stream enriched in condensables would be the liquefied natural gas stream which has another portion of the chilled gaseous natural gas as it is only enriched in condensables and not a pure condensable stream, with the mixture stream being 70 in Van), and the method comprises separating at least a portion of the chilled gaseous natural gas from the mixture stream (the second outlet stream would be the one that passes as 70 to the separator 5 to produce stream 80, the a portion of chilled gaseous natural gas and stream 90).

With respect to claim 14, Van as modified teaches wherein the separating comprises reducing a pressure of the liquefied natural gas to obtain a gas-liquid mixture of liquefied natural gas and low pressure gaseous natural gas (90 is expanded in 6 to obtain a multiphase stream 100, paragraph 39), and separating the low pressure gaseous natural gas from the gas-liquid mixture (the multiphase stream is further separator in 7 into a gaseous stream 110 and a slurry stream 120).

With respect to claim 15, Van as modified teaches comprising collecting the first portion, the second portion of the chilled gaseous natural gases and the low pressure gaseous natural gas at same pressure (the first and second portions of the gas would be already combined as modified as the return stream 270 and would be combined at the same pressure with the low pressure natural gas stream 110 which ultimately returns at 210, paragraph 47).

With respect to claim 21, Van as modified does not each further comprising an additional separation vessel configured to separate at least a portion of the natural gas liquid, wherein the separated portion of the natural gas liquid from the additional separation vessel is mixed with a natural gas output 

Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art to provide a separate to further separate a portion of the natural gas liquid and mix that with the separated natural gas prior to further processing of the natural gas in order to recover higher level liquid hydrocarbons and control the content and in turn heating content of the natural gas stream to be produced in the system.  Applicant has not timely traversed this official notice and such it is considered admitted prior art.

With respect to claim 22, Van does not teach wherein the purification unit is a cryogenic distillation unit, though it should be noted that Agrawal teaches (paragraph 39) that such purification well known in the art.  Examiner takes official notice that it would have been old and well known to have used a cryogenic distillation unit to remove the hydrogen sulfide and heavy hydrocarbons as it is a known way to provide high purification and separation of undesired components from a natural gas stream. 

With respect to claim 23, Van does not teach wherein the step of removing from a feed natural gas stream is perfumed by a cryogenic distillation unit, though it should be noted that Agrawal teaches (paragraph 39) that such purification well known in the art.  Examiner takes official notice that it would have been old and well known to have used a cryogenic distillation unit to remove the hydrogen sulfide and heavy hydrocarbons as it is a known way to provide high purification and separation of undesired components from a natural gas stream.


Claims 5, 10-11, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van/Betting/Tanguay/Janeke/Agarwal and further in view of Kikkawa et al. (US Pub 20160313056), hereinafter referred to as Kikkawa.



Kikkawa teaches that after cooling (12) but upstream of liquefaction (21) that the feed natural gas (l4) is first passed to a separator (15) for separating heavy hydrocarbons as al liquid (paragraph 110).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kikkawa to have provide a separator downstream of the heat exchanger (3) of Van so as to remove heavier hydrocarbons including C5+ hydrocarbons as a liquid (and thus as natural gas liquids) since it has been shown that combining prior art elements to yield predictable results is obvious whereby removing the C5+ hydrocarbons would prevent them from causing freezing issues downstream as well as provide a cleaner final natural gas product.

With respect to claim 10, Van as modified teaches wherein the second supersonic chiller is for removing at least a portion of water vapor from the feed natural gas stream (as modified water is removed from the second supersonic chiller).

Van does not teach a dehydration unit downstream of the second supersonic chiller, the dehydration unit for removing water vapor from the feed natural gas stream form the second supersonic chiller.

Kikkawa teaches that the first step of liquefying natural gas is to use a water removal unit (2) (paragraph 103).  This is done as seen in the figure upstream of natural gas liquids separation.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have downstream of the second supersonic chiller (as opposed to upstream as taught by Kikkawa) to have provided the dehydration unit since it has been shown that a simple 

With respect to claim 11, Van as modified does not teach comprising a dehydration unit positioned upstream of the second supersonic chiller for removing water vapor from the feed natural gas stream.  Van does teach that dehydration (paragraph 14) but does not specifically recite how this is done.

Kikkawa teaches that the first step of liquefying natural gas is to use a water removal unit (2) (paragraph 103).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have upstream of the second supersonic chiller where the natural gas stream enters the system to have had a dehydration unit to remove any water from the contaminated hydrocarbon stream of Van based on the teaching of Kikkawa to remove water from the feed stream preventing it from freezing in the pipes downstream during cooling and contaminating the natural gas.


With respect to claim 16, Van does not teach removing a natural gas liquid from the cooled natural gas stream.

Kikkawa teaches that after cooling (12) but upstream of liquefaction (21) that the feed natural gas (l4) is first passed to a separator (15) for separating heavy hydrocarbons as al liquid (paragraph 110).



With respect to claim 19, Van teaches removing at least a portion of the water from the feed natural gas stream with the second supersonic chiller (Roberts teaches that water is present in the feed stream upstream of separation and thus would be present as modified, paragraph 103).

Van does not teach a dehydration unit for removing water vapor from the feed natural gas stream from the second supersonic chiller.

Kikkawa teaches that the first step of liquefying natural gas is to use a water removal unit (2) (paragraph 103).  This is done as seen in the figure upstream of natural gas liquids separation.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have downstream of the second supersonic chiller (as opposed to upstream as taught by Kikkawa) to have provided the dehydration unit since it has been shown that a simple rearrangement of parts is obvious whereby there are two possible configurations, one which provides a dehydration unit downstream and one which provides it upstream of separating the natural gas liquids, and thus such a rearrangement would be obvious whereby in the upstream configuration the natural gas liquids separator would ensure that any water not removed by the dehydration unit would be removed and in the downstream configuration any water not removed by the natural gas liquids separator would also be removed thus ensuring that under both conditions all the water is removed from the natural gas and thus both would be obvious as there are only two possible configurations.


With respect to claim 20, Van as modified does not teach comprising removing, via a dehydration unit, water vapor from the feed natural gas stream before removing the natural gas liquid.

Van does teach that dehydration (paragraph 14) but does not specifically recite how this is done.

Kikkawa teaches that the first step of liquefying natural gas is to use a water removal unit (2) (paragraph 103).  This is done as seen in the figure upstream of natural gas liquids separation.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have upstream of the second supersonic chiller where the natural gas stream enters the system to have had a dehydration unit to remove any water from the contaminated hydrocarbon stream of Van based on the teaching of Kikkawa to remove water from the feed stream preventing it from freezing in the pipes downstream during cooling and contaminating the natural gas.


Claims 6-8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van/Betting/Tanguay/Janeke and further in view of Kimble et al (US PG Pub 20030177785), hereinafter referred to as Kimble.

With respect to claim 6, Van as modified does not teach comprising a cooling device for cooling the at least a portion of the chilled gaseous natural gas from the first supersonic chiller to the heat exchanger.

Kimble (Figure 4) teaches that a recycle stream used for cooling (stream 43) is expanded (44, paragraph 44) before being used to provide cooling to the feed stream and recycled back to said feed stream (paragraphs 44, 46).



With respect to claim 7, Van as modified teaches wherein the cooling device comprises a second pressure reducing device (the cooling is achieved by expansion).

With respect to claim 8, Van as modified teaches wherein the cooling device comprises an expander (as expansion is used for cooling, the device that cools is an expander).

With respect to claim 17, Van as modified teaches comprising cooling the at least a portion of the chilled gaseous natural gas from the first supersonic chiller before the heating.

Kimble (Figure 4) teaches that a recycle stream used for cooling (stream 43) is expanded (44, paragraph 44) before being used to provide cooling to the feed stream and recycled back to said feed stream (paragraphs 44, 46).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kimble expanded the recycled chilled gaseous natural gas stream of Van from the first supersonic chiller prior to passing it to the heat exchanger (3) since it has been shown that combining prior art elements to yield predictable results is obvious whereby expanding the stream upstream of cooling would increase the cooling capacity of the stream.


Response to Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN M KING/Primary Examiner, Art Unit 3763